Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the claims necessitates a new grounds of rejection as Ag and La were removed as the element for precipitate. The new grounds of rejection is presented below. Applicant’s arguments regarding Nishide would apply to the new grounds and as such will be addressed as unpersuasive. 

Applicant argues that Nishide is not proper prior art as it is subject to an exception under 35 U.S.C. 102(b)(2)(C). However, as noted in Applicant’s remarks such an exception only applies to prior art references under 35 U.S.C. 102(a)(2). Nishide is not a reference which qualifies as prior art under 102(a)(2) but instead qualifies under 102(a)(1). As set forth in 35 U.S.C. 102(a)(1),  “(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.”  Nishide was published on October 13, 2016 and as such, qualifies as prior art under 102(a)(1) being “a printed publication” “available to the public before the effective filing date of the claimed invention”. The earliest possible effective filing date of the instant disclosure is December 28, 2017. Therefore, not only does Nishide qualify as sufficient prior art under 102(a)(1) but it would not be subject to any exceptions under 102(b)(1) as the publication is outside the one year “grace period” for common inventors and/or assignees. The exception provisions of 35 U.S.C. 102 clearly state that obligation of assignment exceptions under 102(b)(2)(C) may be used to disqualify 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016163262 by Nishide et al (hereinafter Nishide) in view of US 20130180561 by Snyder et al (hereinafter Snyder), US 20100147352 by Matsubara et al (hereinafter Matsubara) and US 20150214456 by Kim et al (hereinafter Kim). 

Examiner notes, US 20180097167 being the English translation of Nishide is referenced in the below rejection.

Regarding Claim 1, Nishide discloses a thermoelectric element containing a main body of a full Heusler alloy of Fe2TiSi ([0033] teaching the claimed “a main phase, wherein the main phase is a Fe2TiSi –based full Heusler alloy”) and a grain boundary which includes a composition containing a metal which precipitates out of the main body to the grain boundary ([0100] teaching the claimed “a grain boundary phase, the grain boundary phase includes a metal N having a limit of solubility up to 2at % in Fe2TiSi”). 

Nishide discloses the metal is copper, thereby not disclosing “wherein the metal N is an alloy including at least one element Au”. 

However, Snyder discloses a heusler-type alloy thermoelectric material which includes a nanoparticulate precipitate for reduction of thermal conductivity and increased scattering at the grain boundary wherein the precipitate may include an alloy of Ag or Cu or the like (for example [0006] and [0012]). 

Additionally, Matsubara discloses forming a Heusler-type alloy thermoelectric material wherein Cu, Ag and Au are recognized functional equivalents as additives to the alloy ([0160]). 

Nishide discloses the purpose of the metal precipitate is to reduce thermal conductivity (Table 4) as is the function of Snyder’s nanoparticulate precipitate, therefore, it would have been obvious for a skilled artisan that such materials recited by Snyder, or materials being substantial and functional equivalent therefore such as Cu, Ag, or Au can be used as the precipitate in Nishide’s thermoelectric element, as taught by Snyder, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

As such, modified Nishide would render obvious the selection of gold within the thermoelectric, thereby rendering obvious the claimed “wherein the metal N is an alloy including at least one element Au.”

As modified Nishide indicates the metal alloy composition precipitates out of the Fe2TiSi, it is the Office’s position it would necessarily exhibit the same solubility within the Fe2TiSi composition. The instant disclosure sets forth the composition is formed via the following process: mechanical alloying then placed in a die formed of carbon or tungsten carbide then sintered by applying a pulse current under 40 MPa-5GPa in an inert gas atmosphere at a temperature of 550-700 C for 3-180 minutes (see 2TiSi –based full Heusler alloy material are formed via mechanical alloying then placed in a die formed of carbon or tungsten carbide then sintered by applying a pulse current under 40 MPa-5GPa in an inert gas atmosphere at a temperature of 550-700C for 3-180 minutes (Nishide [0131]). Both processes result in grains between 30-140 nm (instant [0043] and Nishide [0102]). Modified Nishide explicitly discloses the metal alloy precipitate containing Heusler alloy thermoelectric has reduced thermal conductivity and electrical resistivity (Nishide Table 4 and Snyder [0012] teaching the claimed “wherein the metal N having the limit of solid solubility up to 2 at % is precipitated from the main phase as a layered precipitate with the volume ratio of the metal N and the thickness of the metal N at a crystal grain boundary of the main phase whereby both thermal conductivity and electrical resistivity of the thermoelectric conversion material can be reduced”). 

It is the Office’s position that as Nishide teaches the same materials formed by the same process for the same desire result, Nishide discloses the requirements of the thermoelectric composition and metal N. Additionally, Kim discloses the grain boundary in a Heusler alloy thermoelectric material should be optimized for reduction of thermal conductivity and electrical conductivity ([0031]). Increased grain boundary leads to reduced thermal conductivity, which is desired, however, can reduce electrical conductivity, which would be undesirable. As such, the grain boundary volume is a known result effective variable in the art and therefore it would be obvious to a skilled artisan to optimize the grain boundary volume, as taught by Kim, for electrical/thermal conductivity considerations, requiring no more than routine experimentation to arrive at the claimed “a volume ratio of the grain boundary phase to the main phase is 2:98% to 10:90%” and the claimed “a thickness of the metal N in a range of 1 to 10 nm” as the metal N is the grain boundary. The discovery of an optimum value of a known result effective 

If it is Applicant’s position that modified Nishide’s composition is not structurally indistinct from Applicant’s, evidence would be required. Remarks without supporting evidence on the matter will not be considered persuasive. 

Regarding Claims 3-5, modified Nishide motivates a skilled artisan to optimize the grain boundary (see Kim [0031]), thereby rendering obvious the claimed “wherein a thickness of the grain boundary phase is in a range of 1 to 10 nm” of Claim 3, the claimed “wherein the volume ratio of the grain boundary phase to the main phase is 3:97 to 9:91%” of Claim 4 and the claimed “wherein the volume ratio of the grain boundary phase to the main phase is 4: 96  to 9:91%” of Claim 5. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 6, modified Nishide discloses the Heusler alloy is represented by the formula Fe2+sigma(Ti1-xMx)(A1-wNw)1+z wherein M may be V, A may be Si, and N may be Al (Nishide [0020] and [0026]) such that X may be less than or equal to 0.25 so that the content of Ti is greater than the content of V (Nishide [0032]) and wherein w is open to be selected such that the content of Si is greater than the content of Al (Nishide [0026]-[0030]). This disclosure renders obvious the claimed “wherein the Fe2TiSi-based full Heusler alloy includes Fe, Ti, V, Si and Al, wherein the content of Ti is great than the content of V and the content of Si is greater than the content of Al in the Heusler alloy”. In the case where the prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Regarding Claim 7, modified Nishide discloses the desired to optimize the Fe, Si and Ti content in the Heusler alloy such that the content of each of Fe, Si and Ti overlaps with the claimed range (See Nishide Fig. 6 teaching the claimed “wherein in the Fe2TiSi-based full Heusler alloy, a content of Fe exceeds 25at%, a content of Ti exceeds 12.5at% and a content of Si exceeds 12.5at%”.). 

Regarding Claim 8, the limitations of Claim 8 are directed to product-by-process limitations such that the resulting structure of the device does not contain any of the solid-soluted materials set forth in Claim 8. Although product by process claims are limited by and defined by the process, patentability is based on the product itself. Instant page 14 states “if an element such at C, O, or N is solid-soluted in the full Heusler alloy as the main phase, an alloy or compound is formed at a temperature which is lower than precipitation temperature of the main phase. Accordingly, by solid-soluting an element such as C, O or N in the main phase, the crystal grain can be micronized in the same way as the above-described crystal grain size control alloy”. This passage clearly shows the limitations of Claim 8 do not impart any C, O or N within the resulting compound. Instead the limitations are directed to a method of grain size control. The instant disclosure desires a grain size of 30-140 m (see page 13) which is accomplished by a list of methods including the method recited in Claim 8. Examiner notes, 30-140 m is believed to be a typographical error, such that nm was desired instead of m when referencing the unit of measure. Nishide discloses a grain size which overlaps with the desired grain size, 30-500 nm ([0020]) therefore, modified Nishide discloses all the structural requirements set forth by the product-by-process limitations of Claim 8, thereby rendering obvious the limitations therein (See MPEP 2113).



The thermoelectric element containing a main body of a full Heusler alloy of Fe2TiSi ([0033] teaching the claimed “a main phase, wherein the main phase is a Fe2TiSi –based full Heusler alloy”) and a grain boundary which includes a composition containing a metal which precipitates out of the main body to the grain boundary ([0100] teaching the claimed “a grain boundary phase, the grain boundary phase includes a metal N having a limit of solubility up to 2at % in Fe2TiSi”). 

Nishide discloses the metal is copper, thereby not disclosing “wherein the metal N is an alloy including at least one element selected from Ag, Au and La”. 

However, Snyder discloses a heusler-type alloy thermoelectric material which includes a nanoparticulate precipitate for reduction of thermal conductivity and increased scattering at the grain boundary wherein the precipitate may include an alloy of Ag or Cu or the like (for example [0006] and [0012]). 

Additionally, Matsubara discloses forming a Heusler-type alloy thermoelectric material wherein Cu, Ag and Au are recognized functional equivalents as additives to the alloy ([0160]). 

Nishide discloses the purpose of the metal precipitate is to reduce thermal conductivity (Table 4) as is the function of Snyder’s nanoparticulate precipitate, therefore, it would have been obvious for a skilled artisan that such materials recited by Snyder, or materials being substantial and functional equivalent therefore such as Cu, Ag, or Au can be used as the precipitate in Nishide’s thermoelectric element, as taught by Snyder, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

As such, modified Nishide would render obvious the selection of gold within the thermoelectric, thereby rendering obvious the claimed “wherein the metal N is an alloy including at least one element Au.”

As modified Nishide indicates the metal alloy composition precipitates out of the Fe2TiSi, and is a material expressly desired by the instant disclosure, it is the Office’s position it would necessarily exhibit the same solubility within the Fe2TiSi composition. The instant disclosure sets forth the composition is formed via the following process: mechanical alloying then placed in a die formed of carbon or tungsten carbide then sintered by applying a pulse current under 40 MPa-5GPa in an inert gas atmosphere at a temperature of 550-700 C for 3-180 minutes (see instant [0042]-[0043]). Nishide discloses an identical process wherein amorphized raw Fe2TiSi –based full Heusler alloy material are formed via mechanical alloying then placed in a die formed of carbon or tungsten carbide then sintered by applying a pulse current under 40 MPa-5GPa in an inert gas atmosphere at a temperature of 550-700C for 3-180 minutes (Nishide [0131]). Both processes result in grains between 30-140 nm (instant [0043] and Nishide [0102]). Modified Nishide explicitly discloses the metal alloy precipitate containing Heusler alloy thermoelectric has reduced thermal conductivity and electrical resistivity (Nishide Table 4 and Snyder [0012] teaching the claimed “wherein the metal N having the limit of solid solubility up to 2 at % is precipitated from the main phase as a layered precipitate with the volume ratio of the metal N and the thickness of the metal N at a crystal grain boundary of the main phase whereby both thermal conductivity and electrical resistivity of the thermoelectric conversion material can be reduced”). 

It is the Office’s position that as Nishide teaches the same materials formed by the same process for the same desire result, Nishide discloses the requirements of the thermoelectric composition and metal N. Additionally, Kim discloses the grain boundary in a Heusler alloy thermoelectric material should 

If it is Applicant’s position that modified Nishide’s composition is not structurally indistinct from Applicant’s, evidence would be required. Remarks without supporting evidence on the matter will not be considered persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721